Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-13 and 16-22 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statements (IDS) are being considered by the examiner.
Claim Objections
Claims 1-13 and 16-22 are objected to because of the following informalities:  the claims are replete with typographical/grammatical errors.
For example, in claim 1, line 7, the phrase “force defining as data of teaching commands” is not grammatical. Similarly, in line 10, “object sensor to detect position” and “object as a workpiece” do not make grammatical sense in context. Additionally, in claim 1, line 14, the phrase “wherein the visual input device configured” appears to be missing the verb “is”. Similar errors are found throughout the claims and have not been further listed here. Applicant is advised to carefully proofread the claims in a subsequent response.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Throughout the claims, there are multiple instances of language which appears to recite a Markush grouping, but the intent is not clear from the claim language. Multiple instances of “at least one” followed by a listing of elements conjoined with “and” appear in the claims, which grammatically appears to indicate at least one of each of the elements, rather than at least one of the elements. For most, if not all of these limitations, the specification discloses the broader interpretation requiring only one of the elements. The disclosure, along with several other typographical errors in the claims renders the intended scope unclear, since it cannot be determined if the claim scope is left unintentionally narrowed via a similar typographical/grammatical error. In the interest 
Regarding claim 1, in lines 2-3, the phrases “at least one movement, orientation…” and “at least a body and a part of a user’s body” render the scope unclear as described above.
Further regarding claim 1, in lines 15-16, it is unclear what is meant by “visually correct”. 
Further in claim 1, the limitation “override the data of teaching commands received by the controller” is indistinct since it is unclear how this step is being performed. It is unclear if this is meant to be an automatic step, if the visual input device accepts an input from the user to correct the command, or something else. If the step is meant to be automatic, it is unclear how it would operate. If the step is meant to be controlled by a user, it is unclear how this correction would operate. The specification provides no additional description as to how this step operates. 
Regarding claim 6, it is unclear if the wearable device is meant to be one of or all of the recited elements.
Regarding claim 10, it is unclear to which “sensors” the claim is referring, since multiple are recited in claim 1.
Claims 11-13 and 16-22 are similarly indistinct.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-6, 8-13, 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah (US 2017/0249561) in view of Buehler et al. (US 2013/0345870).

Regarding claim 1:
Abdallah teaches a system for teaching a robot comprising: 
a wearable device (glove 10) having a plurality of sensors for sensing signals representing at least one movement, orientation, position, force, and torque of at least a body and a part of a user's body applied on a target (20, 30, 40, see at least [0017]); 
a processing device configured to receive the movement, orientation, position, and force from the wearable device, the processing device further configured to store the movement, orientation, position, and force defining as data of teaching commands (first controller 60 see at least [0018], task application file [0025-0027]); 
a controller for controlling a robot, the controller receives the data of teaching commands and operates the robot according to the received data of teaching commands (second controller 80, see at least [0025]); 
an object sensor to detect position and orientation of an object as a workpiece of the robot (camera 38, see at least [0024]).
Abdallah is silent as to a visual input device.
Buehler teaches a system and method of teaching a robot and correcting robotic commands including 
an object sensor to detect position and orientation of an object as a workpiece of the robot (see at least cameras [0036]);
(augmented reality display, [0015]); 
wherein the visual input device configured to generate a visual view to the user of movement, orientation, position, and force from the robot in relation to the object, and visually correct the robot during operation of the robot and override the data of teaching commands received by controller (see at least [0010] [0048-0054]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify robotic teaching system and method as taught by Abdullah with the technique of visualizing and correcting robotic commands via augmented reality as taught by Buehler in order to utilize intuitive interactions with a user to facilitate training of a robot in a real-time online environment.

Regarding claim 2:
Beuhler further teaches wherein the controller receives the detected position and orientation of the object and operates the robot to perform an operation according to the data of teaching commands (see at least [0009] [0036] [0050]).

Regarding claim 3:
Abdallah and Buehler both teach wherein controller operates the robot comprising at least one of shifting, moving, rising, and lowering the robot closer to the object (see Abdallah [0033] Buehler [0008]).

Regarding claim 4:
Buehler further teaches wherein the visual input device enables visualization of learning result during operation of the robot (see at least [0015]).

Regarding claim 5:
The combination of Abdallah and Beuhler teaches/renders obvious the limitations: wherein the processing device enables data transfer between the wearable device, the object sensor, visual input device, and the controller.

Regarding claim 6:
Abdallah further teaches wherein the wearable device is a glove, a wrist device, a watch, and a ring (see Fig. 1).

Regarding claim 8:
Abdallah further teaches wherein the movement, orientation, position, and force defining as data of teaching commands are stored on at least one of a computer readable medium and a cloud database (see at least [0025-0027]).

Regarding claim 9:
Abdallah further teaches wherein the data of teaching commands is selected from a group consisting of an end-effector motion, a grasping motion, , strength of grasp, an approaching motion to the object, a lifting motion, a holding motion, a throwing motion, and a waving motion (see at least [0033]).

Regarding claim 10:
Abdallah further teaches wherein the sensors are selected from a group consisting of force sensors, motion sensors, and position sensors (see at least [0018-0022]).

Regarding claims 11-13 and 16-17 and 19-22, the combination of Abdallah and Beuhler teaches a system and method as detailed with respect to claims 1-6 and 8-10 above.
Claim Rejections - 35 USC § 103
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah and Beuhler as applied to claims 1-5 above, and further in view of Kamoi (US 2017/0165841).

Regarding claims 7 and 18:
The combination of Abdallah and Beuhler teach the limitations as in claims 1-5 above. Beuhler is silent as to the augmented reality display comprising a head mounted display.
Kamoi teaches a system and method of robotic programming and teaching wherein an augmented reality headset comprising head mounted goggles are used to display the augmented reality images (see at least Figs. 3 and 5, [0033]) 

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ryan Rink/           Primary Examiner, Art Unit 3664